                   Case 3:20-cv-00208-FM Document 3 Filed 07/17/20 Page 1 of 4
r    -



RE CE                               UDàEFRANKMÔN1A/C
               1   ZOZO

                   STh%CV cOURT     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION
                                                                                            FILED
                                                                                                 JUL 172020
     UNITED STATES OF AMERICA,
                                                                                           cLER,c U.S.
               PETITIONER,                                                                 VIRN D$$TRsc
                                                                                                  D$STRICTCOIJR',
                                                                                                         OF TW$
     V.
                                                                                                         pu

     FOUR (4) ASSORTED FIREARMS,                              CIVIL ACTION NO.
     ASSORTED AMMUNITION, and $7,100.00,
     MORE OR LESS, IN UNITED STATES
     CURRENCY,                                                      W2OCVO2 O
               RESPONDENTS.

                                   .1 $   i $4 IILS]$    J    IoTI [II      4 I tSJ   .1

                Comes now Petitioner United States of America, by and through the United States Attorney

    for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

    to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

    Federal Rules of Civil Procedure, and respectfully states as follows:


                                             L4S1J3(I)   W:         I (IX
                This action is brought by the United States of America seeking forfeiture to the United

    States of the properties described below:

          1.    Bushmaster Firearms XMl 5-E2S, .223           10. Two (2) rounds of .45 caliber
                caliber rifle, serial number L26895;              Winchester-Western Ammunition;
          2.    Sun City Machinery Co. Ltd Stevens            11. Eighteen (18) rounds of .45 caliber
                320, 12 gauge shotgun, serial number              Hornady ammunition;
                141477C;                                      12. Twenty-Nine (29) rounds of .223 caliber
          3.    Marlin Firearms Co., 795 .22 caliber              Federal ammunition;
                rifle, serial number MM59399K;                13. Nine (9) rounds of 12 gauge caliber
          4.    Heritage Mfg. Inc. Rough Rider                    ammunition;
                Revolver .22 caliber, serial number           14. Three Hundred Six (306) Rounds of
                E4066;                                            unknown caliber ammunition;
          5.    Fifty-Six (56) rounds of unknown
                caliber ammunition;
          Case 3:20-cv-00208-FM Document 3 Filed 07/17/20 Page 2 of 4




   6. Eighty-Seven (87) rounds of.45 caliber                      15.   Two Hundred Ten (210) rounds of
      ammunition;                                                       unknown caliber ammunition;
   7. One Hundred Fifty-One (151) rounds of                       16.   Five Hundred Eighty-Four (584) rounds
      unknown caliber ammunition;                                       of unknown caliber ammunition; and
   8. Two Hundred Seventy-Four (247)                              17.   $7,100.00, more or less, in United States
      rounds of 9mm caliber ammunition;                                 Currency,
   9. Thirty (30) rounds of 5.7 caliber FN
      (FNH) ammunition;

hereinafter referred to as the Respondent Properties."


                                      !tIll1F)iJ[tIS          t

          The Court has original jurisdiction of all civil actions, suits or proceedings commenced by

the United States under Title 28 U.S.C.              §    1345 and over an action for forfeiture under Title 28

 U.S.C.   §   1355(a). This Court has      in   rem      jurisdiction over the Four (4) Assorted Firearms and

Assorted Ammunition, hereinafter referred to as the "Respondent Properties," under Title 28

 U.S.C.   §    1355(b) and 1395(a). Venue is proper in this district pursuant to Title 28 U.S.C.                   §

 1355(b)(1) because the acts or omissions giving rise to the forfeiture occurred in this district.

                                            III.
                              STATUTORY BASIS FOR FORFEITURE

        This is a civil forfeiture action       in       rem brought against the Respondent Properties       for the

 violations of Title 18 U.S.C.    §   922(g)(3), (a)(6), (a)(I)(A), 924(c), and Title 21 U.S.C.         §   841, and

are subject to forfeiture to the United States of America pursuant to Title 18 U.S.C.               §   924(d) and

Title 21 U.S.C.    §   881(a)(6), which state:

          Title 18 U.S.C. § 924. Penalties
          (d) Any firearm or ammunition involved in or used in knowing violation of subsection...
          (g).. . of section 922. . .shall be subject to seizure and forfeiture. . . under the
          provisions of this chapter. . .

          Title 21 U.S.C. § 881(a)(6). Forfeitures
          (a) Subject property
          The following shall be subject to forfeiture to the United States and no property
          right shall exist in them:




                                                              2
          Case 3:20-cv-00208-FM Document 3 Filed 07/17/20 Page 3 of 4
                                            --




              (6) All moneys, negotiable instruments, securities, or other things of value
              furnished or intended to be furnished by any person in exchange for a
              controlled substance or listed chemical in violation of this subchapter, all
              proceeds traceable to such an exchange, and all moneys, negotiable
              instruments, and securities used or intended to be used to facilitate any
              violation of this subchapter.

                                                        IV.
                               FACTS IN SUPPORT OF VIOLATIONS
        See Appendix 'A" for facts under seal.

                                                        V.
                                                    PRAYER
        WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Properties, that due notice, pursuant to Rule G(4), be

given to all interested parties to appear and show cause why forfeiture should not be decreed,' that

a warrant for an arrest in rem be ordered, that the Respondent Properties be forfeited to the United

States of America, that the Respondent Properties be disposed of in accordance with the law, and

for any such further relief as this Honorable Court deems just and proper.

                                                              Respectfully submitted,

                                                              JOHN F. BASH
                                                              United States Attorney

                                                       By:
                                                              Kristal M. Wade
                                                              Assistant United States Attorney
                                                              New Mexico Bar No.: 8204
                                                              700 E. San Antonio Ave., Suite 200
                                                              El Paso, Texas 79901
                                                              Tel: (91 5)-534-6884
                                                              Fax: (915)-534-3461
                                                              Email: kristal.wade@usdoj.gov




  Appendix B, Notice of Complaint of Forfeiture, which is being filed along with this complaint, will be sent to
 those known to the United States to have an interest in the Respondent Properties.



                                                         3
      Case 3:20-cv-00208-FM Document 3 Filed 07/17/20 Page 4 of 4
                                                                                                J




                                           VERIFICATION

            Special Agent Michael Kushner, declares and say

       I    am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives,

assigned to the El Paso Field Office, and I am the investigator responsible for the accuracy of the

information provided in this litigation;

       I    have read the above Verified Complaint for Forfeiture and know the contents thereof based

upon my personal participation in the investigation, my conversations with other, and my review of

documents and other evidence. Based upon information and belief, the allegations contained in the

Verified Complaint for Forfeiture are true and correct. Because the Verified Complaint is being

submitted for the limited purpose of stating sufficiently detailed facts to support a reasonable belief

that the government will be able to meet its burden of proof at trial, it does not contain every fact

known by me or the United States. Where the actions, conversations, and statements of others are

related therein, they are related in substance and in part, unless otherwise stated.

        1   declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

        Executed on this     '5   day of July, 2020.




                        Special Agent ichael Kushner
                        Bureau of Alcohol, Tobacco, Firearms and Explosives
